     Case 2:19-cv-10048-JAK-AS Document 27 Filed 02/27/20 Page 1 of 2 Page ID #:249




1
2
                                                                               2/27/2020
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11 STUDENT DEBT CRISIS,                               NO. 2:19-CV-10048-JAK-AS
12                                                    ORDER ON JOINT STIPULATION TO
                           Plaintiff,
13      v.                                            ALLOW PLAINTIFF TO FILE FIRST
                                                      AMENDED COMPLAINT (DKT. 26)
14
   CONSUMER FINANCIAL
15 PROTECTION BUREAU, et al.,
16
                            Defendants.
17
18           Based on a review of the Joint Stipulation to Allow Plaintiff to File First Amended
19
     Complaint (the “Stipulation” (Dkt. 26)), sufficient good cause has been shown for the
20
21   requested relief. Therefore, the Stipulation is GRANTED. Plaintiff Student Debt Crisis

22   may file a First Amended Complaint on or before March 2, 2020. Plaintiff shall attach a
23
     “redline” version of the amended pleading showing all changes made to the most recent
24
25   prior pleading. See Dkt. 15 at 19. On or before April 6, 2020, Defendants shall answer,

26   move or otherwise respond to the operative complaint. If Defendants file a motion to
27
     dismiss, Plaintiff’s opposition shall be filed on or before April 27, 2020, and Defendants’
28
                                                  1
     Case 2:19-cv-10048-JAK-AS Document 27 Filed 02/27/20 Page 2 of 2 Page ID #:250




1    reply shall be filed on or before May 11, 2020. The hearing on that motion may be set
2
     for June 15, 2020; provided, however, the motion to dismiss shall cite this Order as the
3
     basis for setting the hearing on that date.
4
5
6    IT IS SO ORDERED.
7
8    Dated: February 27, 2020
9                                                        __________ ________
                                                         ____________________
10                                                       John
                                                           hn A.
                                                         Joh  A Kronstadt
                                                         United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
